DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 5/17/21 is acknowledged and entered. Claims 1 and 9-21 are cancelled. Claims 26-32 are added. Claims 2-8 and 22-32 are pending.
Applicant has corrected the minor dependency issue in claim 24. Accordingly, that objection is withdrawn.
Allowable Subject Matter
Claims 2-8 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination recited. The closest prior art, Baharav (US 2003/0001078, previously cited) in view of Zarokostas (“Triggering and Data Collection Framework for Sensing Application Level Events, published in SoftCOM 2012, previously cited),1 teach a similar barcode reading application,2 but fail to teach all limitations and features of the claims as recited. Applicant’s Remarks dated 5/17/21, particularly pages 6-10, are useful in highlighting these differences. Baharav and Zarokostas thus fail to anticipate or render the claims obvious, either singularly, in combination with each other, or in combination with other references.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Non Patent Literature dated 2/16/21.
        2 See Non-final Office Action dated 2/16/21, pages 2-5.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.